Citation Nr: 0208857	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  98-08 508A	)	DATE
	)
	)


THE ISSUE

Whether a May 1998 decision of the Board of Veterans' 
Appeals, which denied service connection for the cause of the 
veteran's death, should be revised or reversed on the grounds 
of clear and unmistakable error.


REPRESENTATION

Moving party represented by:  New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The moving party in this matter is the surviving spouse of a 
deceased veteran, who had active military service from April 
1952 to April 1954.  The veteran died in September 1982.  

In this case, the Board of Veterans' Appeals (Board) denied a 
claim for service connection for the cause of the veteran's 
death in a May 1998 decision.  Written comments from the 
moving party's representative, received in June 1998, were 
construed as a motion for reconsideration of the Board's 
decision, as well as a motion for revision of the Board's 
decision on the grounds of clear and unmistakable error (CUE) 
under a recently enacted statute, 38 U.S.C.A. § 7111, which 
confers authority upon the Board to revise its prior 
decisions on such grounds.  In July 1998, the motion for 
reconsideration was denied by the Acting Chairman of the 
Board.  At the same time, the Acting Chairman further advised 
the moving party that, under recently enacted statutory 
authority, her motion for reconsideration was also being 
construed as a motion for revision, on the grounds of CUE, of 
the Board's May 1998 decision.  The moving party was advised 
that a final determination on her motion to revise the 
Board's 1998 decision on grounds of CUE was being deferred 
until the regulations implementing that newly enacted law 
were finalized.

In March 1999, the Board wrote to the moving party's 
representative, with a copy sent to the moving party, and 
advised that, in January 1999, VA had published final 
regulations implementing the statute establishing the Board's 
authority to revise its prior decisions based on CUE.  A copy 
of those regulations was also provided.  In addition, the 
Board advised that, in order to afford the moving party the 
opportunity to review the new regulations and decide how best 
to present her case, contrary to what the Board had indicated 
in earlier correspondence, the previous motion for 
reconsideration would not be construed as a motion to revise 
the prior decision based on CUE unless a statement were 
received within 60 days, from either the moving party or her 
representative, specifically requesting that the Board 
proceed with its adjudication of the request to revise its 
previous (1998) decision.  Later in March 1999, the Board 
received a response from the moving party's representative, 
in which it was stated that she wished "to invoke her rights 
under (CUE) . . . ."  The case was eventually forwarded to 
the undersigned for consideration.

In June 2000, the Board denied the instant motion.  The 
moving party then filed a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In February 
2001, the General Counsel (GC) for the Department of Veterans 
Affairs (VA) filed a motion to vacate the Board's decision 
and to remand this matter for readjudication, on the basis 
that legislation enacted after the decision of the Board had 
amended law pertinent to the case.  The moving party herein 
did not oppose the GC's motion for remand, and the Court 
granted the motion by an Order dated in June 2001, vacating 
and remanding the case to the Board. 


FINDINGS OF FACT

1.  In May 1998, the Board denied the moving party's appeal 
for service connection for the cause of the veteran's death, 
on the basis that the evidence did not show the onset of the 
veteran's terminal illness in service or for many years after 
his separation from service, and because the evidence did not 
demonstrate the veteran's presence at a nuclear weapon test 
site, or that his fatal illness was caused by exposure to 
ionizing radiation in service.

2.  In its 1998 decision, the Board considered the 
contentions and testimony of the appellant (now the moving 
party herein), statements from friends of the veteran and the 
moving party, the veteran's post-service medical records, 
tape recordings made by the veteran before his death, 
documentation received from the National Personnel Records 
Center, the Defense Nuclear Agency, and the Defense Special 
Weapons Agency, as well as a November 1997 opinion from the 
VA Chief Public Health and Environmental Hazards Officer 
which concluded that it was unlikely that the veteran's 
terminal breast cancer could be attributed to exposure to 
ionizing radiation in service.  

3.  The Board's decision of May 1998 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were either not considered or were misapplied.


CONCLUSION OF LAW

The Board's May 1998 decision did not contain CUE.  
38 U.S.C.A. § 7111 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.1400-20.1411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In this case, the record shows that the veteran died in 
September 1982.  The immediate cause of his death was 
carcinomatosis of the breast.  Listed as another significant 
condition contributing to death, but not related to his 
breast cancer, was arteriosclerotic heart disease.  In 
October 1988, the veteran's surviving spouse (now the moving 
party herein) submitted a formal application for dependency 
and indemnity compensation (DIC) to the Regional Office (RO), 
contending that the veteran's death was service connected 
because he had developed cancer after having been exposed to 
ionizing radiation in service.  It was the denial of that 
claim, which the surviving spouse appealed, which led to the 
May 1998 Board decision that she now seeks to have revised on 
the grounds of CUE.  

In the early stages of the development of the surviving 
spouse's claim, the RO was advised by the National Personnel 
Records Center (NPRC) that there were no available  medical 
records pertaining to the veteran at the NPRC, owing to an 
accidental fire at that facility in 1973.  (The claims file 
does contain, however, a copy of the examination report 
prepared in connection with the veteran's separation from 
service in April 1954.  That report did not reflect any 
findings or diagnoses relating to breast cancer, or to heart 
impairment.)  Also obtained in connection with the DIC claim 
was an August 1990 statement from the Defense Nuclear Agency.  
In that statement, it was noted that a review had been 
conducted of the veteran's Nuclear Test Personnel Review 
file, as well as his service record and the morning reports 
of the unit to which he was assigned in 1953.  These 
documents, it was reported, revealed no indication that the 
veteran had been sent to the site at which it was claimed he 
had been present to observe a nuclear weapon test.  

At a hearing at which the then-appellant (now moving party) 
testified in January 1991, she provided tape recordings of 
the veteran, made before his death, in which he described his 
recollection of his participation at a nuclear weapon test in 
May 1953, in Desert Rock, Nevada.  She also apparently 
submitted statements from those who knew the veteran, who 
attested that it was the veteran's voice on the tape, and 
that the veteran's account therein was similar to statements 
he had related over the years prior to his death.  

Soon thereafter, the appeal was certified on appeal and 
forwarded to the Board in Washington, DC.  The Board remanded 
the case to the RO in November 1992, in order to develop 
additional service records, and post-service medical records.  
In connection with this Remand, the RO received a letter from 
the US Army Ionizing Radiation Dosimetry Center, dated in 
July 1993, in which it was reported that a research of the 
dosimetry files had failed to reveal any record of external 
exposure to ionizing radiation for the veteran.  In addition, 
a statement from a private physician, E.U.T., MD, dated in 
February 1994 was received.  In this statement, Dr. T. 
advised that he had retired in 1981, but could recall having 
treated the veteran for breast cancer.  In addition, Dr. T. 
stated that he "supported his claim that the disease could 
reasonable (sic) have been the result of his exposure to 
radiation during [nuclear] bomb testing while he was in 
military service stationed at the test site."  Also received 
were copies of the veteran's treatment records, dated between 
1977 and 1982, including the postmortem autopsy report.  

In February 1994, another letter from the US Army Ionizing 
Radiation Dosimetry Center was received at the RO.  In this 
letter, the RO was advised that this organization maintains 
records, dating back to 1954, of all dosimeter readings for 
Army personnel occupationally exposed to ionizing radiation, 
and that a review of those records failed to show any related 
to the veteran.  It was also noted that the request for 
information had been forwarded to the Defense Nuclear Agency, 
Nuclear Test Program Review, and the National Records Center, 
for further consideration.  In March 1994, the RO received 
information from the National Records Center, to the effect 
that there were no personnel movement orders or other 
information available from that facility regarding the 
veteran's exposure to ionizing radiation.

In a letter dated in May 1994, the Defense Nuclear Agency 
advised the RO that the information it had provided in its 
August 1990 letter remained the same, i.e., that a review of 
the available documents revealed no indication that the 
veteran was sent to the Nevada test site to observe a nuclear 
detonation.  Later, portions of technical reports describing 
the activities of Department of Defense personnel in 
Operation UPSHOT-KNOTHOLE, the nuclear weapons testing series 
at which it was claimed the veteran had participated, were 
associated with the claims file.  These documents confirmed 
that members of the unit to which the veteran was assigned in 
service had participated in that weapons testing series.  It 
did not, however, reflect that the veteran had personally 
participated.  

Since the claim continued to be denied by the RO, the matter 
was again forwarded to the Board, where it was remanded a 
second time in August 1995.  In doing so, the Board noted 
that the current evidence did not definitely establish or 
confirm the veteran's presence or absence at the weapons test 
site in question, and that, therefore, applicable regulations 
required that the veteran's presence at the test site be 
conceded for purposes of obtaining a dose estimate of his 
radiation exposure.  The Board also noted that copies of all 
of the Morning Reports of the unit to which the veteran was 
assigned had not been obtained for the period of time when 
the veteran would likely have been absent from his unit, if 
he were indeed temporarily assigned as an observer to a 
nuclear weapons test.  Accordingly, the Board requested that 
the RO obtain copies of all of the Morning Reports of the 
unit to which the veteran was assigned during the period of 
the nuclear weapons test in question, as well as copies of 
any available payroll records for that period which might 
show a per diem allowance paid during that time.  In 
addition, the Board requested that a radiation-exposure dose 
estimate for the veteran be obtained, and that, after that 
had been accomplished, the case be referred to the Under 
Secretaries for Health and Benefits, for consideration under 
applicable regulations.  

In March 1996, the RO was advised by the NPRC that payroll 
records were not a matter of record.  That same month, the 
Defense Nuclear Defense Agency again wrote to the RO, to 
advise that the information that had been provided in its 
August 1990 and May 1994 correspondence was unchanged.  There 
remained no record of radiation exposure pertaining to the 
veteran.  In June 1996, the RO received copies of the Morning 
Reports of the unit to which the veteran was assigned between 
March 1, 1953, and June 30, 1953, when the weapons testing he 
claimed to have observed occurred.  These records did not 
include any entries relating to the veteran, other than to 
note that he went on 10 days' ordinary leave beginning on 
June 29, 1953.  In a June 1996 letter from the Defense 
Nuclear Agency, it was reiterated that the information that 
that agency had previously provided remained unchanged.  
Thereafter, the claims file was returned to the Board.  

In April 1997, the Board remanded the matter a third time, in 
order to have the RO accomplish what was requested in the 
second Remand, regarding the request to obtain a dose 
estimate, and referral of the case to the Under Secretaries 
for Health and Benefits.  In June 1997, a dose estimate of 
radiation exposure to troop observers, of the nuclear weapons 
test which it was contended the veteran had observed, was 
obtained from the Defense Special Weapons Agency.  This was 
referred to the Under Secretary for Health, along with the 
veteran's claims folder, for an opinion regarding the 
likelihood that the veteran's breast cancer had resulted from 
exposure to ionizing radiation in service.  

In a November 1997, a memorandum was prepared by the VA Chief 
Public Health and Environmental Hazards Officer, a physician 
employed within the Veterans Health Administration.  Based 
upon the apparent assumption that the veteran was present at 
the nuclear weapons test as claimed, and the dose estimates 
provided by the Defense Special Weapons Agency, it was 
concluded in this memorandum that it was "unlikely that the 
veteran's breast cancer can be attributed to exposure to 
ionizing radiation in service."  In December 1997, the 
Director of the VA Compensation and Pension Service (an 
element of the Veterans Benefits Administration) wrote to the 
Director of the RO and advised that, after reviewing the 
evidence in its entirety, including the medical opinion 
obtained from the physician who reviewed the case for the 
Under Secretary for Health, it was concluded that there was 
"no reasonable possibility that the veteran's disability and 
death were the result of [ionizing radiation] exposure."  

Subsequently, the case was returned to the Board, and, in the 
May 1998 decision at issue here, the Board determined that 
service connection for the cause of the veteran's death was 
not warranted.  In making that decision, the Board reviewed 
the entire evidence of record, as outlined in summary above, 
noted that the available service medical records were 
negative for heart disease or carcinoma, and found that these 
disabilities were not present until many years after service.  
The Board also noted that the veteran's heart disease is not 
among those diseases for which service connection could be 
presumed by statute, if manifested in a radiation-exposed 
veteran, and that the decision turned on whether the 
veteran's breast cancer was the result of radiation exposure 
in service.

In this regard, the Board observed that, while carcinoma of 
the breast is a disease specific to "radiation-exposed 
veterans" for which service connection may be established on 
a presumptive basis under the provisions of 38 C.F.R. 
§ 3.309(d), the only evidence supporting the conclusion that 
the veteran was exposed to radiation in service was his bare 
allegation, which was insufficient to establish that fact.  
The Board therefore concluded that service connection for 
carcinoma of the breast could not be granted on a presumptive 
basis under 38 C.F.R. § 3.309(d).  

The Board also noted that the evidence did not establish the 
veteran's absence from the Nevada nuclear test site in 1953, 
and that, therefore, for the theory of entitlement set forth 
under the provisions of 38 C.F.R. § 3.311, the veteran's 
presence at that test site was conceded.  This triggered the 
additional development called for under § 3.311, which, it 
was observed, had been accomplished, and concluded with the 
opinion and conclusion from the VA Under Secretaries for 
Health and Benefits, respectively, that there was no 
reasonable possibility that the veteran's breast cancer 
resulted from the radiation exposure to which he would have 
been exposed as an observer at the pertinent weapons test 
site.  Accordingly, the Board concluded that service 
connection for the veteran's carcinoma of the breast was not 
warranted under the provisions of 38 C.F.R. § 3.311(b)(2), 
and service connection for the cause of the veteran's death 
was denied.  

In the May 1998 motion for reconsideration, originally 
construed as a motion to revise the Board's decision based on 
CUE, the moving party's representative argued as follows:  

We feel that enough doubt was presented through the 
audio tapes, (which could have been considered a 
death bed confession type scenario since the 
veteran had nothing to gain at the time of death in 
making them because the laws governing Radiation 
exposure did not exist for some time after his 
death.)  

In the March 1999 letter from the moving party's 
representative, in which it was expressed that the moving 
party wished "at this time to invoke her rights under 
(CUE)," the reasons for doing so were set forth as follows:  

Exhibit 1:  Defense Special Weapons Agency letter 
to VARO Newark (which has been repeated in multiple 
statements of the case since this claim was 
submitted in October 1988) "We have reviewed [the 
veteran's] Nuclear Test Personnel Review File". 
[Para. 2 Page 1] And, "The Board of Veterans 
Appeals, in conceding [the veteran's] presence at 
the Nevada Test Site". [Para.3 Page 1]

Originally VA stated irrefutably that [the veteran] 
was not at the test site, Then why did he have a 
Nuclear Test Personnel Review File?
Also since VA Board of Veterans Appeals finally 
conceded that yes, [the veteran] was at the test, 
they have failed to take his words detailing what 
he and the other "Observers" were forced to do.
"Within one hour of the blast we were ordered to 
walk over a mile directly across ground zero to 
board the buses on the other side of where the 
blast occurred".  Our question persists, what is 
the estimated dose at ground zero + one hour not 
only based on dosemitry [sic] data, but on current 
educated opinions?  (We attach a copy of the story 
by Daniel Berger entitled "We're All 
Downwinders", copied from the Magazine The Nation 
dated October 13, 1997 in support of our argument)

It is still our opinion over 10 years after this 
claim was originally submitted, that the VA against 
its own rules and Regulations, and against the laws 
governing this Agency has gone out of its way to 
deny this case even though in our opinion and that 
of many Veterans Organizations we have continually 
presented enough doubt to, in our opinion have this 
case settled in favor of the Widow.  

Under 38 U.S.C. 1112(c); and 38 C.F.R. 3.309(d), 
Qualification under the presumptive provisions 
occurs when a veteran suffers from one of fifteen 
cancers, establishes participation in a "radiation 
risk activity" defined as: (I) Onsite 
participation in a test involving the atmospheric 
detonation of a nuclear device.  

Based on the statements of the case of the past 10+ 
years, and the numerous letters exchanged, official 
and unofficial documentation presented and the 
available records of the time (which for 7 years VA 
claimed were unavailable) which are in the VA and 
the Military's own words incomplete because of 
records destroyed in the St. Louis Fire, and also 
because records of the time were not as admitted by 
DNA accurately kept.  

So, Based on BVA's conceding [the veteran's] 
Presence as an Observer at the Nevada test site 
(letter dated 25 Jun 97) and the applicable laws 
governing presumption (even the Agent Orange 
Presumption Laws are adhered to easier) We see 
Clear and Unmistakable Error on the part of the VA 
and BVA in not awarding DIC and Service connected 
death benefits to [the moving party], and your 
continued denial on the basis of all of the facts 
shows discrimination on the part of the VA and BVA 
to adhere to All of the laws and regulations 
governing there decisions and continues to cause 
not only [the moving party], but to many widows in 
similar situations the right to a timely and 
morally correct decision and only serves to prolong 
the suffering of a family already shattered by the 
premature death of a loved one caused almost 
entirely by there [sic] service to our Country.  

It is our hope that based on all of the records, 
tapes, sworn testimony and letters submitted on 
behalf of this claim for benefits, that BVA grant 
all entitlements to the widow.  

The information attached to the foregoing letter, and 
referred to in the body of the letter, was an editorial 
raising concerns about the potential for an increase in 
thyroid cancer among the American population as a result of 
nuclear tests, as well as concerns that known consequences of 
atmospheric nuclear tests have not been fully revealed by the 
Government.  

In June 2000, the Board denied the motion for revision or 
reversal of the May 1998 decision.  As noted in the 
Introduction, above, the then-appellant appealed to the 
Court, and, in February 2001, the VA General Counsel filed a 
motion to vacate and remand the Board's denial of the motion.  
The principal ground for the motion was that the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), had sufficiently 
altered the applicable law to warrant the Board's reviewing 
the motion anew.  No other basis for the remand was cited.  
The Court granted the motion in June 2001, vacating and 
remanding the case to the Board.  No error in the Board's 
decision was identified by the Court.  

In October 2001, the Board contacted the moving party's 
representative and asked that any additional written argument 
or evidence which might support the CUE motion be submitted.  
Since October 2001, no additional evidence or argument has 
been presented by the moving party or her representative.

II.  Analysis

Because there have been several changes in law and judicial 
precedent since the Board previously ruled on the instant 
motion, our analysis is slightly, but not substantively, 
different at this time.

Initially, we note that the sole basis for the Court's 
decision to vacate the Board's June 2000 decision was the 
enactment of the VCAA.  However, "[r]ecently, the Court held 
that, as a matter of law, the VCAA is inapplicable to CUE 
claims."  Sorakubo v. Principi, ___ Vet. App. ___, No. 01-
0795, slip op. at 4 (May 17, 2002) (citing Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc)).  
Accordingly, the entire basis of the Court's determination to 
vacate the Board's decision has been placed into question.  
Nevertheless, as the Board's decision of June 2000 has been 
vacated by the Order of the Court, the Board is duty bound to 
readjudicate this case.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board of Veterans' Appeals, at 38 C.F.R. Part 20 (2001).  
Rule 1403 of the Rules of Practice, found at 38 C.F.R. § 
20.1403, relates to what constitutes CUE and what does not, 
and provides as follows:


(a)  General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either 
the correct facts, as they were known at the time, 
were not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b)  Record to be reviewed.  (1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.  
(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in 
reaching that decision, provided that the 
documents could reasonably be expected to be part 
of the record.

(c)  Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's 
adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome 
when it was made.  If it is not absolutely clear 
that a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.


(d)  Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of 
evidence. A disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision 
challenged, there has been a change in the 
interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board notes that, with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision or reversal of prior Board decisions on the grounds 
of CUE, the definition of CUE was based on prior rulings of 
the Court of Appeals for Veterans Claims.  More specifically, 
it was observed that Congress intended that the Department of 
Veterans Affairs adopt the Court's interpretation of the term 
"clear and unmistakable error."  Indeed, as was discussed 
in the notice of proposed rulemaking, at 63 Fed. Reg. 27,534, 
27,536 (1998), the sponsor of the bill which became the 
statute specifically noted that the bill would "not alter 
the standard for evaluation of claims of [CUE]."  143 Cong. 
Rec. H1567, H1568 (daily ed. April 16, 1997) (remarks of Rep. 
Evans, sponsor of H.R. 1090, in connection with House 
passage).  Therefore, the Board is permitted to seek 
guidance, as to the existence of clear and unmistakable error 
in prior Board decisions, based upon years of prior Court 
decisions regarding CUE, such as Fugo v. Brown, 6 Vet. App. 
40 (1993).  As has been stated by the Court, for CUE to 
exist:

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the 
adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or 
the statutory or regulatory provisions extant at 
the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had 
it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time for 
the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE denotes "errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [CUE] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. at 43.  A disagreement 
with how the Board evaluated the facts is inadequate to raise 
the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

Further, with respect to the first prong of the Russell test, 
quoted above, the Court has held that allegations that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  See Baldwin v. West, 13 Vet. 
App. 1, 5 (1999); Damrel, 6 Vet. App. at 246.  Similarly, 
absent VA's commission of "a grave procedural error," see 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the Court has 
held that VA's breach of its duty to assist a claimant cannot 
form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. 
App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

With further regard to Hayre, cited above, the Board notes 
that another panel of the Federal Circuit thereafter 
determined that the holding in Hayre was an "extremely 
narrow" one.  Although the opinion contained some broad 
language, the holding was limited to the factual situation 
presented where an RO had breached the duty to assist by 
failing to obtain pertinent service medical records 
specifically requested by the claimant and then failing to 
provide the claimant with notice explaining the deficiency.  
See Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).

Following the panel decision in Cook, supra, a petition for 
rehearing en banc was filed.  The Federal Circuit, en banc, 
granted the motion for rehearing, vacated its judgment in 
Cook, and withdrew the accompanying opinion.  The en banc 
panel requested further briefs addressing the validity of 
Hayre as law and the question of whether a failure of the 
duty to assist under the law and regulations applicable at 
the time can constitute clear and unmistakable error under 38 
U.S.C.A. § 5109A.  Cook v. Principi, No. 00-7171 (Fed. Cir. 
Jan. 4, 2002) (en banc) (re-argued July 9, 2002).

Regardless of the state of the case law concerning Hayre, 
however, the Board must again point out that the sole issue 
before us is whether the prior Board decision was a product 
of CUE.  This is an issue over which the Board has original 
jurisdiction.  As noted above, an allegation of CUE must be 
specific.  The pleadings by the moving party and her 
representative in this case fail to raise any specific 
allegation of a Hayre error.

The Court of Appeals for Veterans Claims has also clearly 
stated, "It must be remembered that there is a presumption 
of validity to otherwise final decisions, and that where such 
decisions are collaterally attacked, and a CUE claim is 
undoubtedly a collateral attack, the presumption is even 
stronger."  Fugo, supra, at 44 (citing cases).

The Board also notes that 38 C.F.R. § 20.1404, in pertinent 
part, requires the following with regard to any motion for 
CUE:

(a)  General.  A motion for revision of a decision 
based on clear and unmistakable error must be in 
writing, and must be signed by the moving party or 
that party's representative.  The motion must 
include the name of the veteran; the name of the 
moving party if other than the veteran; the 
applicable Department of Veterans Affairs file 
number; and the date of the Board of Veterans' 
Appeals decision to which the motion relates.  If 
the applicable decision involved more than one 
issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion 
pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be 
dismissed without prejudice to refiling under this 
subpart.

(b)  Specific Allegations Required.  The motion 
must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual 
basis for such allegations, and why the result 
would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due 
process, or any other general, non-specific 
allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions 
that fail to comply with the requirements set forth 
in this paragraph shall be denied.

The U.S. Court of Appeals for the Federal Circuit has decided 
a case in which VA's regulations on Revision of Decisions on 
Grounds of Clear and Unmistakable Error, 38 C.F.R. Part 20, 
Subpart O, were challenged.  Disabled American Veterans v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000).  In that decision, the 
Federal Circuit Court upheld the validity of all the 
challenged rules except for the above quoted section 
20.1404(b).  Specifically, the Court concluded as follows:

We hold that CUE Rule 1404(b) (codified at 38 
C.F.R. § 20.1404(b)) is invalid because, in 
conjunction with the CUE Rule 1409(c) (codified at 
38 C.F.R. § 20.1409(c)), it operates to prevent 
Board review of any CUE claim that is the subject 
of a motion that is denied for failure to comply 
with the pleading requirements of Rule 1404(b).  
That is contrary to the requirement of 38 U.S.C. 
§ 7111(e) that a CUE claim "shall be decided by 
the Board on the merits."  However, we hold that 
the other rules challenged by Petitioners are 
consistent with title 38 of the United States Code, 
and are not arbitrary, capricious, or abuses of 
discretion.  We also hold that none of the 
challenged rules were adopted in a defective 
rulemaking process.

Id. at 704.  It appears that the Court was most concerned 
with the last sentence of Rule 1404(b), requiring denial of a 
motion which is not in compliance with the pleading 
requirements therein, thus leading to a final denial which is 
not decided on the merits.  Id. at 699, 702 n.8.  The Board 
notes that the final sentence of Rule 1404(b) has since been 
amended to read, "Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart."  66 Fed. 
Reg. 35,902-3 (July 10, 2001).

In the present case, the Board is addressing the moving 
party's CUE motion on the merits, under 38 C.F.R. § 20.1405, 
consistent with the Federal Circuit's decision in DAV v. 
Gober, supra.  That regulation provides, in pertinent part, 
as follows:

(g)  Decision.  The decision of the Board on a 
motion will be in writing.  The decision will 
include separately stated findings of fact and 
conclusions of law on all material questions of 
fact and law presented on the record, the reasons 
or bases for those findings and conclusions, and an 
order granting or denying the motion.

(Authority: 38 U.S.C. 501(a), 7104(d), 7111)

As noted by the Board in June 2000, in the instant case it is 
not entirely clear what specific error is being alleged as 
having been made by the Board in its 1998 decision, such as 
would warrant a reversal or revision of that decision.  
Unfortunately, the neither the moving party or her 
representative has provided the Board with more clarification 
of this issue since the case was appealed to the Court.

No written argument has been submitted by either the moving 
party or her representative since this case was decided by 
the Board in June 2000.  What the moving party appears to be 
arguing, at least in part, is simply that the evidence at the 
time of the 1998 decision to deny service connection for the 
cause of the veteran's death was, in fact, sufficient to 
award that benefit.

Under statutory and regulatory law, and judicial precedents, 
service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Rucker 
v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are 
certain types of cancer that are presumptively service 
connected, as specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d), when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); Davis v. West, 13 Vet. 
App. 178, 184 (1999).  The Board considered these different 
methods of establishing service connection in its May 1998 
decision.  In the pending motion, the moving party does not 
appear to be advancing the third, direct-service-connection 
method, but rather argues that the regulations specific to 
ionizing-radiation claims were in some way misapplied.

To the extent that the motion at hand amounts to a 
disagreement with the manner in which the facts were weighed 
in 1998, and with the outcome of that decision, it cannot be 
the basis of a CUE claim.  Similarly, reference to an 
editorial regarding concerns of a potential increase in the 
rate of types of cancer that did not afflict the veteran, and 
concerns that the known consequences of atmospheric nuclear 
tests have not been fully revealed, have no obvious 
relationship to the facts of this particular case.  The Board 
sees no basis for a claim of CUE in the comments pointing out 
the existence of this editorial.  It must also be noted that 
this 1997 editorial was not part of the record when the Board 
entered its 1998 decision.  Therefore, any additional 
information which that editorial might contain cannot be 
considered in the context of the pending motion, since to do 
so would ignore a central tenet of the CUE analysis - that 
the previous, final, decision is not to be reweighed in the 
light of later knowledge.  See Henry v. Derwinski, 2 Vet. 
App. 88 (1992).

On the other hand, the moving party is also apparently 
arguing that, since the Board conceded, for the purpose of 
its decision in May 1998, that the veteran was present at the 
site of a test involving the atmospheric detonation of a 
nuclear device, the provisions of 38 C.F.R. § 3.309 were 
misapplied when service connection for the veteran's fatal 
breast cancer was not presumed, thereby establishing service 
connection for the cause of the veteran's death.  

As set forth above, however, 38 C.F.R. § 3.309 and § 3.311 
implement essentially two separate methods, or theories, by 
which service connection for particular diseases associated 
with exposure to ionizing radiation may be established.  
Under section 3.309, the statutory authority for which is 38 
U.S.C.A. § 1112, 15 cancers, including breast cancer, shall 
be service connected if manifested in a radiation-exposed 
veteran.  A radiation-exposed veteran includes those who had 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device.  Obviously, in order to apply 
this regulation to a particular claimant, the evidence would 
have to show the presence of one of the cancers listed, and 
that the veteran was in fact exposed to radiation.  As the 
summary of evidence set out above shows, and as the Board 
pointed out in its 1998 decision, there is no affirmative 
evidence documenting the veteran's exposure to radiation in 
service, as was claimed.  As a result, the failure to award 
the benefits sought in the appeal considered in May 1998, 
through the application of 38 C.F.R. § 3.309, was not clearly 
and unmistakably erroneous.  

The provisions of 38 C.F.R. § 3.311, whose statutory 
authority is 38 U.S.C.A. § 501, provides a separate method by 
which claimants who suffer from various radiogenic diseases, 
identified at section 3.311(b)(2)(i) (and including breast 
cancer), may establish service connection when it is 
contended that the onset of the disease is the result of 
exposure to ionizing radiation.  This involves obtaining an 
estimate of the dose of radiation to which the claimant was 
exposed, and then obtaining an advisory opinion from the 
Under Secretary for Health, followed by a determination by 
the Under Secretary for Benefits regarding the likelihood 
that the claimant's disease resulted from exposure to 
radiation in service.  See Hilkert v. West, 12 Vet. App. 145, 
148-50 (1999) (en banc).

The regulation also provides, at section 3.311(a)(4)(i), that 
if military records do not establish presence at or absence 
from a site at which exposure to radiation is claimed to have 
occurred, the veteran's presence at the site will be 
conceded.  Significantly, however, this provision is limited 
by its own terms to those cases being considered under 
section 3.311.  See 38 C.F.R. § 3.311(a)(4).  It is not a 
presumption to be attached to consideration of a claim under 
the provisions of section 3.309.  

In any event, the ultimate decision as to whether service 
connection may be established for a radiogenic disease, when 
considered under section 3.311, turns not so much on whether 
the veteran's presence at an atmospheric nuclear weapons test 
site is established, as it does on the expert opinions 
obtained concerning the dose of radiation to which the 
veteran was exposed in service and the likelihood that the 
claimed disease resulted from that exposure.  

As explained above, for purposes of consideration under 38 
C.F.R. § 3.311, the Board conceded, in its May 1998 decision, 
the veteran's presence at the site of the nuclear weapons 
test as was claimed.  As the regulation required, a dose 
estimate of the radiation to which the veteran would have 
been exposed was then obtained, followed by an opinion as to 
whether the veteran's terminal cancer was the result of his 
ionizing radiation exposure in service.  Based upon the 
veteran's estimated radiation exposure, it was determined 
that it was unlikely that his cancer could be attributed to 
exposure to ionizing radiation in service.  Under these 
circumstances, we can see no error in failing to establish 
service connection for the cause of the veteran's death by 
the application of the provisions of 38 C.F.R. § 3.311.  

Finally, we note that the General Counsel's motion for remand 
of this matter from the Court indicated that this case 
involves missing service medical records, and commented that 
it was not clear that all new notification provisions were 
met.  Again, the Board must note that, under Livesay, the 
VCAA does not apply to this matter.  Thus, the new 
notification provisions are not at issue.  In any event, the 
Board has considered whether missing service medical records 
would raise issues addressed in Hayre v. West and Cook v. 
Principi, discussed above.  It is unclear what specific 
service records the moving party believes were not in the 
possession of the Board in 1998 that would have provided a 
basis to grant this claim.  In this regard, the Board must 
note that nonspecific statements that the regulatory and 
statutory provisions were incorrectly applied are 
insufficient to raise a valid claim of CUE under 38 C.F.R. 
§ 20.1404(b).  Further, the undersigned must note the 
extensive efforts that were made in order to obtain records 
in support of this case, including three Board remands before 
our decision of May1998.

The determination in Hayre was an extremely narrow decision, 
indicating that there is a breach in the duty to assist only 
when the VA fails to obtain pertinent service medical records 
specifically requested by the claimant and there is a failure 
to provide the claimant with notice explaining the deficiency 
when these records are not located.  In such limited 
situation, the claim does not become final for purposes of an 
appeal.  Hayre, 188 F.3d at 1333.  Such a situation never 
existed in this case.  The efforts by the Board to obtain 
service records in support of this claim are clear.

There is no evidence that the Board failed to obtain 
pertinent service medical records specifically requested by 
the claimant or failed to provide the claimant with notice 
explaining such a failure.  Consequently, there can be no 
basis to impute the presence of any Hayre-type error the 1998 
decision. 

As the Board stated in our June 2000 decision, which has 
since been vacated, we do sympathize with the moving party's 
belief that the veteran was present at the site of nuclear 
weapons testing, exposing him to radiation that eventually 
caused him to develop his fatal cancer.  However, under the 
circumstances described above, the Board concludes that the 
moving party in this case has not set forth specific 
allegations of error, either of fact or of law, in the May 
1998 decision by the Board, sufficient to establish CUE in 
that decision.  Failing that, the motion to revise or reverse 
the Board's May 1998 decision to deny service connection for 
the cause of the veteran's death must be denied.

ORDER

The motion for revision of the May 1998 decision of the 
Board, on the grounds of clear and unmistakable error, is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.

? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



